Citation Nr: 0807572	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUES

1.  Entitlement to reimbursement for medical expenses for 
treatment provided by Good Samaritan Hospital and Diagnostic 
Imaging in Portland, Oregon from June 23, 2005 to June 25, 
2005.  

2.  Entitlement to reimbursement for expenses incurred for 
travel by ambulance provided by Mid-Columbia Fire and Rescue 
for transport from Mid-Columbia Medical Center to Good 
Samaritan Hospital on June 23, 2005.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1965 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and March 2006 administrative decisions 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Portland, Oregon.  The VAMC denied the veteran's claims 
for reimbursement for medical expenses for treatment provided 
by Good Samaritan Hospital and Diagnostic Imaging from June 
23, 2005 to June 25, 2005, and travel by ambulance incurred 
on June 23, 2005.

The issue of entitlement to reimbursement for expenses 
incurred for travel by ambulance provided by Mid-Columbia 
Fire and Rescue for transport from Mid-Columbia Medical 
Center to Good Samaritan Hospital on June 23, 2005 is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the VAMC in Portland, Oregon.


FINDINGS OF FACT

1.  The veteran received authorization for treatment at a 
private facility beginning on June 23, 2005 because treatment 
at a VA facility was not feasible from June 23, 2005 to June 
25, 2005.

2.  At the time of the June 2005 treatment, the veteran had 
no service-connected disabilities.

3.  After a medical doctor determined that the veteran 
required a higher level of emergent care than the current 
facility could provide, the VA hospital was contacted for 
authorization to admit the veteran; however the VA had no 
beds available, and therefore authorized treatment at the 
Good Samaritan Hospital until the veteran could be 
stabilized.  

4.  The veteran was transferred to the Good Samaritan 
Hospital by ambulance for emergency stent placement after 
suffering a minor heart attack on June 23, 2005; the expenses 
incurred at Good Samaritan Hospital and Diagnostic Imaging 
were incurred both as a result of medical emergency and 
because a VA or other government facility was not feasibly 
available.
CONCLUSION OF LAW

The criteria for entitlement to reimbursement for medical 
expenses incurred at Good Samaritan Hospital and Diagnostic 
Imaging from June 23, 2005, through June 25, 2005, have been 
met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1000-
17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether reimbursement is warranted for medical 
expenses for treatment at Good Samaritan Hospital and 
Diagnostic Imaging from June 23-25, 2005, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a-c) must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under the Veterans Millennium Health care and  
Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004.

The veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance.

The veteran reported to Mid-Columbia Medical Center's 
emergency room on June 22, 2005 with severe chest pain.  He 
was admitted to the telemetry unit and it was discovered that 
the veteran had suffered a minor heart attack and required 
stent placement.  The doctor at Mid-Columbia determined that 
the veteran needed a higher level of care than their facility 
could provide.  The VAMC transfer desk was contacted for 
authorization to send the veteran there immediately; however, 
they indicated that there were no beds available at that time 
so authorization was provided for the veteran to be 
transferred to any Portland hospital if a transfer for a 
cardiology consult was needed.  According to a nurse at Mid-
Columbia Medical Center, a Registered Nurse (RN) named Jill 
at the Portland VAMC transfer desk confirmed the authority 
for transfer.  The veteran was transferred by ambulance to 
Good Samaritan Hospital because he needed a higher level of 
care.  The veteran thereafter had three stents surgically 
placed in his heart.  

The veteran's claim for reimbursement of the medical expenses 
incurred for treatment and surgery at Good Samaritan Hospital 
and Diagnostic Imaging from June 23, 2005 to June 25, 2005 
was denied by the VAMC because the veteran was deemed by the 
VAMC to be in stable condition at the time of the transfer to 
the private facility.  On reconsideration of the veteran's 
claim, the VAMC determined that the only criteria not met for 
reimbursement under the Millennium Bill was that the veteran 
was stable at the time of treatment at Good Samaritan 
Hospital.  In other words, the VAMC determined that the 
services from June 23-25, 2005 were provided at a private 
facility past the point of stability and therefore not 
emergent.  Because all other criteria were satisfied for 
reimbursement under the Millennium Bill, the Board need only 
address whether the veteran was stable at the time of 
transfer to Good Samaritan Hospital.  

According to an August 2005 note from the veteran's doctor, 
the veteran was suffering from acute chest pain, and it was 
determined that he was suffering from myocardial ischemia.  
He was admitted to a private facility which could not afford 
him the level of care deemed necessary by a physician.  
Before transferring the veteran to a private facility, 
adequate attempts were made to transfer him to the VAMC in 
Portland; however, no beds were available, and authority for 
transfer to a private facility was provided.  There is 
nothing in the record to support the VAMC's finding that the 
veteran was in stable condition at the time of the transfer.  
He was transferred to Good Samaritan Hospital by ambulance, 
and received emergency surgery with three stents placed in 
his heart.  This was done after he suffered what appeared to 
be a minor heart attack.  At no time prior to the stent 
surgery was the veteran shown to be stable.  Moreover, the 
veteran's transfer to a private facility was authorized by 
the VAMC transfer desk.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized.  38 C.F.R. § 17.1002(d).  The 
term stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility.  38 C.F.R. § 
17.1001(d).

The veteran was considered stable enough to have surgery; 
however at no time until after the surgery was he considered 
to be stable in the sense that he was not at risk of 
suffering a fatal heart attack given the medical evidence of 
record at that time.  Thus, while the veteran was stable 
enough to be transferred to another facility, the medical 
evidence shows that he was still at an elevated risk 
throughout the period from June 23, 2005 to June 25, 2005, 
and that the requisite surgery was not possible at the 
location immediately preceding the veteran's transfer to Good 
Samaritan Hospital.  In this case, the veteran's treating 
physician determined that not transferring the veteran posed 
a risk of worsening his condition.  Accordingly, the Board 
concludes that not transferring the veteran to Good Samaritan 
Hospital on June 23, 2005, would have made material 
deterioration of his emergency medical condition likely.

The veteran's doctor and nurse, both of whom treated the 
veteran at the onset of his severe chest pain, explained the 
veteran's condition from June 23-25, 2005, and those opinions 
are supported by the medical records from Good Samaritan and 
Mid-Columbia Medical Center.  

In light of the foregoing, and in resolving all doubt in the 
veteran's favor, the criteria have been met for reimbursement 
of medical expenses incurred from June 23-25, 2005 at Good 
Samaritan Hospital under the Millennium Bill.  38 U.S.C.A. §§ 
1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.1000-17.1008.
ORDER

Payment or reimbursement of the cost of medical treatment 
received at Good Samaritan Hospital and Diagnostic Imaging 
from June 23, 2005 to June 25, 2005 is granted.


REMAND

The veteran also seeks reimbursement for the cost of the 
travel by ambulance from Mid-Columbia Medical Center to Good 
Samaritan Hospital on June 23, 2005.  The claim was initially 
denied because it was not filed in a timely manner, in 
accordance with the applicable regulation.  In his Notice of 
Disagreement, the veteran explained the reason for the delay 
in filing the claim.  In the May 2006 Statement of the Case 
(SOC), however, the VAMC essentially explained that the claim 
would have been denied even if the claim was timely filed 
because he was found stable at the time of transfer (the same 
rationale for denying his claim for medical services at Good 
Samaritan).  In other words, the basis for the denial of 
reimbursement of the cost of ambulance transfer included the 
finding that the veteran was deemed stable for transfer.  
This issue is inextricably intertwined with the above granted 
claim for reimbursement of medical expenses incurred between 
June 23, 2005 and June 25, 2005 at the Good Samaritan 
Hospital and Diagnostic Imaging.  In other words, the VAMC 
used the same theory (that of stability at the time of 
transfer) to deny both claims.  However, the Board found that 
the veteran was not stable at the time of transfer, and 
therefore granted the claim for reimbursement of medical 
services provided by Good Samaritan.  Although the issues are 
inextricably intertwined, the issue of whether the veteran's 
claim for reimbursement for the expenses incurred for travel 
by ambulance to Good Samaritan is not yet ripe for appellate 
review by the Board because the veteran has not been afforded 
procedural due process as to the issue of timeliness.  As 
noted, the May 2006 SOC denied the veteran's claim on the 
basis that he was found stable for transport to a private 
facility, not based on the untimely filing of his claim.  
Thus, the Board does not currently have jurisdiction to 
address that issue.  In light of the Board's finding that the 
veteran was not stable at the time of the transfer, the claim 
for reimbursement for travel expenses in conjunction with 
that treatment must be remanded for readjudication.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).  

On remand, the VAMC must also consider the veteran's claim 
for travel expenses under 38 C.F.R. § 17.143.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for 
reimbursement for the cost of travel by 
ambulance from Mid-Columbia Medical Center 
to Good Samaritan Hospital on June 23, 
2005.  Reimbursement under the Millennium 
Bill and under 38 C.F.R. § 17.143 should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


